DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 32, 33, 35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Higgins 6,393,882 (hereinafter Higgins).
Re Claim 21. (New)
Higgins discloses a locking device (Figs. 1-5,6,7,12-14), comprising: a barrel (36) disposed along a longitudinal axis and including a first end, a second end, and an outer wall defining a hollow interior, the first end of the barrel configured to receive a core (24), such that, the core is retained in the hollow interior of the barrel; a sleeve (26) disposed along the longitudinal axis and including a first end, a second end, and an outer wall defining a hollow interior (Figs. 6,12-14), the first end of the sleeve configured to receive the barrel (36), such that, the barrel is retained in the hollow interior of the sleeve; an anti-rotation plate (74) coupled to the second end of the barrel and including a tab (80,81) and an aperture (89, at the bottom portion of 74 in Fig.16), the tab disposed exterior to the outer wall of the barrel and aligned parallel to the longitudinal axis in a direction toward the first end of the barrel, the tab (80,81) configured to interact with an edge of a structure the locking device is mounted to (18, col.6, lines 15-23) so as to prevent the barrel (36) from being rotated relative to the structure (18), the aperture (89 at the bottom of 74) enabling a driver (45) coupled to the core (24) to extend therethrough (col.6, lines 31-33); a slot (Fig.2) disposed adjacent to the second end of the sleeve (adj 74), the second end of the barrel disposed in the slot and the slot configured to receive a circumference of an aperture (19) of the structure (18-19) the locking device is mounted to, such that, the second end of the sleeve (at 84-85) is disposed on a first side of the structure (18; Figs. 1-2), and the anti-rotation plate (74) is disposed on a second side of the structure (18) and the barrel (36) is disposed through the aperture (19) of the structure (18); and the core (24) including a key hole (50) disposed toward the first end of the barrel (36), the key hole (50) configured to receive a proper key for locking and unlocking the locking device (col.4, line 67- col.5, line 1).  
Re Claim 32. (New) 
Higgins discloses the locking device of claim 21, wherein the hollow interior of the sleeve (26) is configured to contact the outer wall of the barrel (36), such that, if the barrel is rotated along the longitudinal axis, the sleeve is also rotated (Figs. 6-7; 61,62,94,96).  
Re Claim 33. (New)
Higgins discloses the locking device of claim 21, wherein the outer wall of the barrel (36) includes at least two flat portions (Fig.6, 39/62) and at least two curved portions (Fig.6, at lead line for 36) and hollow interior of the sleeve is configured to contact the outer wall of the barrel (Figs. 6-7; 61,62,94,96) , such that, if the barrel is rotated along the longitudinal axis, the sleeve is also rotated.  
Re Claim 34. (New) 
Higgins discloses the locking device of claim 21, wherein the sleeve (36) is configured as a knob (outer flange portion of sleeve (36) can be considered a knob).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins.
Re Claim 35. (New)
Higgins discloses the locking device of claim 24, wherein the structure is a door of a vehicle but fails to teach a door of a cabinet.
However, it would have been obvious to one of ordinary skill in the art to provide the locking device of this type on any type of door as desired, since it is merely intended use of the locking device which is capable of actuating a bolt on any type of door.
Re Claim 36. (New)
As discussed above with respect to claim 35, Higgins discloses the locking device of claim 24, wherein the structure is a glass door of a display cabinet.   The Higgins locking device is capable of providing the desired functionality and intended use on a door of many types including a glass door.

Claim(s) 22-27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Liu 7,836,735 (hereinafter Liu).
Re Claim 22. (New)
Higgins discloses the locking device of claim 21, but fails to teach wherein the core is an interchangeable core and the driver is a prong driver including an engaging element, the interchangeable core including a first end and a second end, the first end of the interchangeable core including the key hole, the prong driver coupled to the second end of the interchangeable core, such that, when a proper key is inserted into the key hole of the interchangeable core and rotated in a first direction, the engaging element of the prong driver is rotated in the first direction, and when the proper key is rotated in a second direction opposite the first direction, the engaging element of the prong driver is rotated in the second direction.  
Liu discloses a locking device comprising a well known small format interchangeable core (3,4; SFIC). It would have been obvious to one of ordinary skill in the art to modify the cylinder lock of
Higgins by providing a small format interchangeable core as taught by Liu as an obvious matter
of design choice.
Liu further discloses a driver is a prong driver (Higgins 45; Liu 32, 5/6, respectively) including an engaging element (Higgins 52; Liu 52/62), the interchangeable core (32) including a first end and a second end, the first end of the interchangeable core including the key hole, the prong driver coupled to the second end of the interchangeable core, such that, when a proper key is inserted into the key hole of the interchangeable core and rotated in a first direction, the engaging element of the prong driver (5,6) is rotated in the first direction, and when the proper key is rotated in a second direction opposite the first direction, the engaging element of the prong driver (5,6)is rotated in the second direction.  
It would have been further obvious to one of ordinary skill in the art to modify the cylinder lock of
Higgins by providing a prong driver arrangement as taught by Liu as an obvious matter
of design choice in providing equivalent function and result.
Re Claim 23. (New)
Higgins as modified by Liu discloses the locking device of claim 22, further comprising a backplate (Liu 9, Fig.6) and a bolt (7), the backplate coupled to the second end of the barrel and including a first slot, the bolt slidably disposed in the first slot (slot shown in backplate at ref line 9 in Fig.6) and including a second slot (71), the engaging element of the prong driver (62) extending into the second slot, such that, when the prong driver is rotated in the first direction, the engaging element (62) engages the second slot (71) of the bolt to retract the bolt into the first slot in a direction toward the interior of the locking device and when the prong driver is rotated in the second direction, the engaging element (62) engages the second slot (71) of the bolt to extend the bolt outside of the first slot in a direction away from the locking device.  
Re Claim 24. (New) 
Higgins (as modified by Liu) discloses the locking device of claim 21, further comprising a bolt (22) coupled to the second end of the barrel (36) and disposed a predetermined distance from the second side of the structure (18, Fig.1-2), the bolt configured to be extended or retracted relative to the barrel via the driver (52) when the proper key is inserted into the key hole and rotated to lock and unlock the locking device.  
Re Claim 25. (New)
Higgins as modified by Liu discloses the locking device of claim 23, wherein the anti-rotation plate (Higgins 74) is coupled to the back plate (Liu 9), the anti-rotation plate configured to slidably retain the bolt (Liu 7) in the first slot.  
It would have been obvious to one of ordinary skill in the art to provide the Higgins backplate of the anti-rotation plate (74) with the back plate configuration of Liu in order to utilize a prong driver as taught by Liu since Higgins contemplates other driver configurations (col. 4, lines 28-62, conventional lock and mount) 
Re Claim 26. (New)
Higgins as modified by Liu discloses the locking device of claim 23, wherein the engaging element (Higgins 45; Liu 62) of the prong driver is disposed through the aperture (Higgins 89) of the anti-rotation plate (74) and into the second slot (Liu 71) of the bolt (Liu 7; Higgins 22, Fig.2).  
Re Claim 27. (New)
Higgins as modified by Liu discloses the locking device of claim 22, wherein the prong driver (Liu 32) includes a circular base (Fig.6) and the second end of the barrel includes a channel (at 21) configured to rotatably retain the circular base of the prong driver (32), such that, the prong driver is rotatable about the longitudinal axis.  
Re Claim 31. (New) 
As discussed above with respect to claim 22, Higgins as modified by Liu discloses the locking device of claim 21, wherein the core is a small format interchangeable core (Liu 3,4).  
It would have been obvious to one of ordinary skill in the art to modify the cylinder lock of
Higgins by providing a small format interchangeable core as taught by Liu as an obvious matter
of design choice.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins n view of Liu as applied to claim 27 above, and further in view of Martin 7,874,189 (hereinafter Martin).
Re Claim 28. (New)
The combined teachings of Higgins and Liu discloses the locking device of claim 27, but fail sto teach further comprising a pin at least partially disposed through the channel such that the pin is aligned perpendicularly to the longitudinal axis, wherein the base of the prong driver includes a slot configured to receive a portion of the pin to facilitate the rotational motion of the prong driver about the longitudinal axis within the channel of the barrel.  
Martin teaches the well known attachment means of a slot and pin structure to mount a prong
driver (46,48,50; col.4, lines 18-41).
It would have been obvious to one of ordinary skill in the art to modify the attachment
means for the prong driver of Liu to include a pin and slot configuration as taught by Martin as
an obvious matter of design choice.

Claim(s) 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins n view of Liu as applied to claim 22 above, and further in view of Brandt 5,615,566 (hereinafter Brandt).
Re Claim 29. (New) 
Higgins as modified by Liu teach the locking device of claim 22, but fail to teach wherein the interchangeable core includes a second engaging element and the hollow interior of the barrel includes a third slot configured to receive the second engaging element, wherein when the second engaging element is disposed in the third slot, the interchangeable core is securely retained in the hollow interior of the barrel.  
Brandt teaches a well known interchangeable core includes a second engaging element (Fig.
6,7 unlabeled member extending from housing slot) and the hollow interior of the barrel includes
a third slot (Figs. 6,7) configured to receive the second engaging element, wherein when the
second engaging element is disposed in the third slot, the interchangeable core is securely
retained in the hollow interior of the barrel.
It would have been obvious to one of ordinary skill in the art to modify the attachment
means for the prong driver of Liu to include a pin and slot configuration as taught by Martin as
an obvious matter of design choice.
Re Claim 30. (New)
Higgins as modified by Liu and Brandt disclose the locking device of claim 29, wherein when a master key is inserted into the key hole of the interchangeable core and rotated in the first direction, the second engaging element is released from the third slot to allow the interchangeable core to be removed from the hollow interior of the barrel.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675